Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 1 of 14 PAGEID #: 226




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 GARY W. TIPTON,

                       Plaintiff,

        v.                                               Civil Action 2:20-cv-4843
                                                         Judge Sarah D. Morrison
                                                         Magistrate Judge Chelsey M. Vascura
 OHIOHEALTH GRADY MEMORIAL
 HOSPITAL,

                       Defendant.




                    ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Gary W. Tipton, an incarcerated person who is proceeding pro se, brings this

action against OhioHealth Corporation d/b/a Grady Memorial Hospital (“OhioHealth”), alleging

that he suffered harm as a result of OhioHealth’s violation of its duties pertaining to emergency-

room screening and stabilization services under the Emergency Medical Treatment and Active

Labor Act (“EMTALA”), 42 U.S.C. § 1395dd. This matter is before the Court for consideration

of OhioHealth’s Second Motion to Dismiss, which is fully briefed, and also a filing Plaintiff

captions “Reply and Opposition,” which the undersigned construes as a motion for leave to file a

sur-reply. (ECF Nos. 33–36.) For the reasons that follow, Plaintiff’s motion to file a sur-reply is

DENIED, and it is RECOMMENDED that Defendant’s Second Motion to Dismiss be

DENIED.
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 2 of 14 PAGEID #: 227




                                         I.      BACKGROUND

        Plaintiff alleges that OhioHealth violated EMTALA when its emergency-room physician

discharged him without adequately screening him or stabilizing his condition, while he was

experiencing a suicidal episode and had two razorblades stuck in his stomach. (Pl.’s 2d Am.

Compl., ECF No. 32.) At this stage of the case, the undersigned takes the following well-

pleaded facts as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        According to the Second Amended Complaint, between January 24 and 25, 2020,

Plaintiff made two suicide attempts, prompting prison staff to transport him out of the prison for

medical care. (Pl.’s 2d Am. Compl. at ¶¶ 1–2, ECF No. 32.) As part of his suicide attempts,

Plaintiff cut his wrists, lodged two razor blades in his stomach, and exhibited psychological

distress, including “hitting himself in the face, trying to further his abdominal wound, [and]

expressing that he would kill himself . . . .” (Id.) Prison staff initially took Plaintiff to The Ohio

State University Wexner Medical Center, where physicians did not detect the razor blades using

an x-ray, but then transported him to Marion General Hospital, where a CAT scan revealed the

blades. (Id. at ¶ 2.) Marion General Hospital “kicked out” Plaintiff “for his suicidal behaviors,”1

and in the prison transport van on the way out, Plaintiff retrieved one of the razor blades from his

stomach and used that blade to further cut his abdomen and wrists. (Id. at ¶ 7.) This prompted

prison staff to transport Plaintiff to a third hospital, Defendant OhioHealth, for emergency care.

(Id. at ¶ 1.)




1
 Plaintiff’s allegation is that “one hospital” “kicked [him] out.” (2d Am. Compl. ¶ 2, ECF No.
32.) Based on the sequence of events in the Second Amended Complaint, and only for purposes
of clarity in this Report and Recommendation, the undersigned infers that Plaintiff’s reference to
“one hospital” means Marion General Hospital.
                                                  2
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 3 of 14 PAGEID #: 228




       When Plaintiff arrived at OhioHealth, emergency-room staff placed him in a hospital

“safe room” because of his suicidality, and officers from the prison and from the Ohio State

Highway Patrol sought treatment on his behalf. (Id. at ¶ 2.) An emergency-room physician

examined Plaintiff and “noticed the severity of [his] injuries.” (Id.) The physician attempted to

transfer Plaintiff back to Wexner, but Wexner refused to accept the transfer. (Id. at ¶¶ 2, 5.) The

physician then told Plaintiff that she planned to order an x-ray, and that if the x-ray did not

demonstrate that there were razor blades lodged in his stomach, she would discharge him. (Id.)

Medical records from Plaintiff’s prior hospital visits referenced a “laceration” as deep as his

“omentum.”2 (Id.) OhioHealth staff did not perform testing “to determine if Plaintiff had

perforated any vital organs.” (Id.) Throughout his visit, although Plaintiff was “hysterical,”

“crying out in severe pain,” and threatening to kill himself, OhioHealth refused his repeated

requests for psychiatric evaluation and care. (Id. at ¶¶ 2–3.)

       Plaintiff further alleges that his emergency-room physician exhibited bias towards people

with suicidal behaviors, citing several comments she made. For example, Plaintiff alleges that

the physician stated that “she didn’t agree with suicidal behaviors and felt other people were

deserving of her[] time.” (Id. at ¶¶ 3–4, 6.) After making such statements, the physician

attempted to transfer or discharge Plaintiff. (Id. at ¶¶ 4–5.) But when the prison staff escorting

Plaintiff “expressed their concerns in regards to discharging” him, the emergency-room

physician “agreed to explore Plaintiff’s abdominal cavity with hospital hemostats.” (Id. at ¶ 7.)

In doing so, the physician discovered one of the two razor blades Plaintiff alleges were

embedded in his abdomen. (Id.) According to Plaintiff, because the physician was unable to



2
 The omenta are folds of tissue enclosing the internal organs in the abdomen. “Abdominal
cavity,” Encyclopedia Britannica, Mar. 27, 2017,
https://www.britannica.com/science/abdominal-cavity.
                                                  3
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 4 of 14 PAGEID #: 229




retrieve the razor blade, she handed hemostats to Plaintiff so that he could remove the blade.

(Id.) Plaintiff then began stabbing himself with the hemostats, pulled one of the razor blades out

of his stomach, and argued with the physician and the prison guards while refusing to let go of

those items. (Id.) At that point, the physician left the safe room and returned with discharge

papers, and Plaintiff was physically removed from the hospital against his will, still bleeding and

shouting. (Id. at ¶¶ 7–8.)3

       In every paragraph of his Second Amended Complaint, Plaintiff alleges that he was

suicidal or that he was physically or verbally expressing his suicidality and his intention to hurt

himself, and he repeatedly alleges that OhioHealth staff knew this. (Id., passim.) Plaintiff

alleges that at the time of filing the Second Amended Complaint, he was still experiencing severe

abdominal pain, as well as numbness and lack of mobility in his left hand, attributable to

OhioHealth’s conduct. (Id. at ¶ 9.) Plaintiff alleges that a January 30, 2020 x-ray, taken at an

Ohio prison, demonstrated that the razor blade left behind upon his discharge from OhioHealth

remained in his abdomen. (Id. at ¶ 10.)

       OhioHealth filed the subject Second Motion to Dismiss under Federal Rule of Civil

Procedure 12(b)(6), arguing that Plaintiff’s entire Second Amended Complaint fails to state a

claim upon which relief can be granted and also that should Plaintiff’s EMTALA claims survive,

his claim for punitive damages should be stricken. (ECF No. 33.) Plaintiff filed a Memorandum

in Opposition, OhioHealth filed a Reply, and the Motion is ripe for review. (ECF Nos. 34, 35.)




3
 A typo in Plaintiff’s Second Amended Complaint (ECF No. 32) numbers two consecutive
paragraphs as ¶ 7. This Report and Recommendation refers to the second instance of ¶ 7 as
actual ¶ 8, what is listed as ¶ 8 as actual ¶ 9, and so forth.
                                                  4
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 5 of 14 PAGEID #: 230




                                    II.     STANDARD OF REVIEW

        A claim survives a Rule 12(b)(6) motion to dismiss if it “contain[s] sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at

678 (internal quotations omitted). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. A complaint’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all of the complaint’s allegations are true.” Bell

Atlantic Corp. v. Twombly, 550 U.S. at 544, 555 (2007) (internal citations omitted).

        A court must “construe the complaint in the light most favorable to the plaintiff.” Inge v.

Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). The plaintiff, though, must provide “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678 (“Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”); Ass’n

of Cleveland Fire Fighters v. City of Cleveland, Ohio, 502 F.3d 545, 548 (6th Cir. 2007). “[A]

naked assertion . . . gets the complaint close to stating a claim, but without some further factual

enhancement it stops short of the line between possibility and plausibility . . . .” Twombly, 550

U.S. at 557.

        Finally, a pro se pleading like Plaintiff’s here must be “liberally construed.” Estelle v.

Gamble, 429 U.S. 97, 106, (1976); Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011). Courts

review pro se pleadings using “less stringent standards than formal pleadings drafted by

lawyers.” Id. (citing Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)).




                                                   5
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 6 of 14 PAGEID #: 231




                                            III.       ANALYSIS

A.     Plaintiff’s Motion to File a Sur-Reply

       On August 19, 2021, after the subject Second Motion to Dismiss had been fully briefed,

Plaintiff deposited in the prison mail system a filing he captions “Reply and Opposition to

Defendant’s Motion to Dismiss.” (ECF No. 36.) But Plaintiff had already filed his Opposition

to the Second Motion to Dismiss (ECF No. 34) such that it appears that Plaintiff was seeking to

instead file a sur-reply to address Defendant’s August 5, 2021 Reply (ECF No. 35). Southern

District of Ohio Local Civil Rule 7.2 (a)(2) contemplates only opposing and reply memoranda

and states that “[n]o additional memoranda . . . are permitted except upon leave of court for

good cause shown.” Consequently, the Court construes Plaintiff’s filing as seeking leave to file

a sur-reply. Because Plaintiff has failed to demonstrate good cause for filing such a sur-reply,

the motion is DENIED, and the undersigned has not considered this filing in connection with

issuing this Report and Recommendation.

B.     OhioHealth’s Second Motion to Dismiss

       OhioHealth moves to dismiss Plaintiff’s Second Amended Complaint in its entirety, but it

construes Plaintiff’s Second Amended Complaint as advancing only an EMTALA stabilization

claim and therefore neglects to consider whether Plaintiff has sufficiently alleged an EMTALA

screening claim. (Def.’s Mot. 4, ECF No. 33 (describing the Second Amended Complaint as

“inartful”).) Construing the pro se pleadings liberally and in the light most favorable to Plaintiff,

Overton, 391 F.3d at 712, the undersigned finds that Plaintiff advances both types of EMTALA

claims. The undersigned therefore first considers whether Plaintiff has plausibly alleged an




                                                   6
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 7 of 14 PAGEID #: 232




EMTALA stabilization claim before considering his screening claim, and last, considers

Defendant’s assertion that Plaintiff’s demand for punitive damages must be stricken.

       1. The Two Types of EMTALA Claims

       Congress enacted EMTALA to prevent “patient dumping,” instances where for non-

paying patients, hospital emergency rooms either “failed to provide medical screening” or

“transferred or discharged a patient without taking steps that would have been taken for a paying

patient.” Cleland v. Bronson Health Care Grp., Inc., 917 F.2d 266, 268 (6th Cir. 1990). The

statute imposes the following obligations on hospitals with emergency rooms:

   (1) To provide “an appropriate medical screening examination within the capability of the
   hospital’s emergency department” to “any individual [who] comes to the emergency
   department” and seeks examination or treatment. 42 U.S.C. § 1395dd(a).

   (2) If the “hospital determines that the individual has an emergency medical condition,” to
   stabilize the medical condition before transferring (or discharging) a patient. 42 U.S.C.
   § 1395dd(b)(1) and (c)(1).

   Id. In other words, EMTALA “impose[s] two sets of duties on hospitals,”

       [O] ne set coming from section (a) (the medical screening provision) and the other coming
       from the interplay of sections (b)(1) and (c)(1) (the stabilization and the transfer-restriction
       provisions). [Cleland, 917 F.2d] at 268. Our later cases have also treated section (a) as
       creating liability for failing to appropriately screen patients, and sections (b) and (c) as
       together regulating treatment and restricting transfer of emergency patients. See, e.g.,
       Cherukuri v. Shalala, 175 F.3d 446, 450 (6th Cir. 1999).

Roberts ex rel. Johnson v. Galen of Va., Inc., 325 F.3d 776, 786 (6th Cir. 2003).

       In the United States Court of Appeals for the Sixth Circuit, to prove a screening claim

under EMTALA section (a), a plaintiff must demonstrate that the hospital failed to provide the

plaintiff the same level of screening it would have provided to any other patient. Cleland, 917

F.2d at 268. A hospital may be liable if its screening is “nonexistent or substandard . . . for any

reason (including, without limitation, race, sex, politics, occupation, education, personal

prejudice, drunkenness, spite, etc.).” Estate of Lacko ex rel. Griswatch v. Mercy Hosp., Cadillac,

                                                  7
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 8 of 14 PAGEID #: 233




829 F. Supp. 2d 543, 548 (E.D. Mich. 2011) (quoting Cleland, 917 F.2d at 272). An EMTALA

screening claim therefore requires demonstration of (1) nonexistent or substandard screening and

(2) motive. Id at 550–51. To prove a stabilization claim under EMTALA sections (b) and (c), a

plaintiff must demonstrate that the hospital (1) had actual knowledge of his emergency medical

condition and (2) discharged him without stabilizing it. Cleland, 917 F.2d. at 269.

       Finally, for both screening and stabilization claims under EMTALA, a plaintiff must

show a causal link between the hospital’s alleged violations and the harm suffered. More

specifically, a plaintiff must show “personal harm” that is a “direct result” of the hospital’s

EMTALA violation, as contrasted with harm attributable to the underlying condition for which

the plaintiff initially sought treatment. See 42 U.S.C. § 1395dd(2)(a).

        2. Plaintiff’s Stabilization Claim Under EMTALA Sections (b) and (c)

                   a. Whether OhioHealth Determined Plaintiff had an Emergency
                      Condition

       OhioHealth first posits that its staff had not “determined” that Plaintiff had an

“emergency medical condition” as contemplated under EMTALA. (Def.’s Mot. 6–7, ECF No.

33; see also Def.’s Reply at ¶ 3, ECF No. 35.) An “emergency medical condition” exists where

the patient has severe symptoms such that the absence of immediate medical attention could

reasonably be expected to result in: (1) placing the patient’s health in serious jeopardy, (2)

serious impairment to bodily functions, or (3) serious dysfunction of any bodily organ or part.

42 U.S.C. § 1395dd(e)(1). In general, “a mental health emergency could qualify as an

‘emergency medical condition’” under EMTALA. Moses v. Providence Hosp. and Med. Ctrs.,

Inc., 561 F.3d 573, 585 (6th Cir. 2009); see also Estate of Lacko, 829 F. Supp. 2d at 552. To

have “determined” that a patient has an emergency condition that triggers EMTALA requires the

hospital’s actual knowledge of the condition. Roberts, 325 F.3d at 786–88. This does not

                                                  8
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 9 of 14 PAGEID #: 234




require a physician’s diagnosis; rather, any hospital employee’s actual knowledge of the

condition opens the door to liability. Id. But if the hospital staff either do not know, or “do not

believe an emergency medical condition exists because they wrongly diagnose the patient,

EMTALA does not apply.” Moses, 561 F.3d at 585.

       Taking his factual allegations as true, Plaintiff sufficiently pleads that OhioHealth had

actual knowledge that he had an emergency condition within the meaning of EMTALA.

Plaintiff alleges that he was suicidal, exhibiting self-harming and unstable behaviors, and

bleeding, all of which prompted OhioHealth to place him in a “safe room.” He further alleges

that he and prison officials repeatedly told OhioHealth staff that he was suicidal and that records

from hospital visits from the prior 48 hours corroborated his emergency condition. Finally,

Plaintiff alleges that OhioHealth’s emergency-room physician exhibited bias towards him

because of his emergency suicidal condition. (See 2d Am. Compl. at ¶¶ 2–6, ECF No. 32; see

also Pl.’s Opp’n 1–2, ECF No. 34 (alleging that the physician stated that “she didn’t agree with

suicidal behaviors and felt other people were deserving of her[] time” and that “E.D. had

complete knowledge of a[n] emergency medical condition, expressed her biasness towards

suicidal behaviors”).

                     b. Whether OhioHealth “Stabilized” Plaintiff’s Emergency Condition

       OhioHealth next argues that even if it “determined” that Plaintiff had an emergency

medical condition, Plaintiff fails to plausibly allege that OhioHealth failed stabilize that

condition. In support, OhioHealth asserts that the Second Amended Complaint contains “no

allegations that there was a ‘material deterioration’” of Plaintiff’s condition after discharge,

adding that Plaintiff was, in fact, “provided with medical care and treatment” for his suicidality.

(ECF No. 33 at 8.)



                                                  9
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 10 of 14 PAGEID #: 235




        The undersigned concludes that Plaintiff sufficiently alleges that OhioHealth failed to

 stabilize his condition prior to discharge. “To stabilize” under EMTALA is “to provide such

 medical treatment of the condition as may be necessary to assure, within reasonable medical

 probability, that no material deterioration of the condition is likely to result from or occur during

 the transfer of the individual from a facility . . . .” 42 U.S.C. § 1395dd(e)(3)(A). Here, Plaintiff

 alleges that he was discharged with a razor blade still lodged into his stomach; that upon

 discharge, he was suicidal, screaming, bleeding, and experiencing pain; and that he continued to

 experience “severe abdominal pain,” as well as loss of mobility through the time of filing the

 Second Amended Complaint. (ECF No. 32 at ¶¶ 8–10.) Accepted as true, these allegations

 establish that OhioHealth discharged Plaintiff before stabilizing his mental and physical

 conditions.

                    c. Causation

        OhioHealth last argues that Plaintiff’s stabilization claim fails because he has failed to

 sufficiently allege causation under EMTALA. As set forth above, a plaintiff must show

 “personal harm” that is a “direct result” of the hospital’s EMTALA violation. 42 U.S.C.

 § 1395dd(2)(a). Because an EMTALA plaintiff must show that the harm alleged is caused by

 the EMTALA violation and not the underlying medical emergency, expert testimony is often

 required. See, e.g., Scott v. Mem’l Health Care Sys., Inc., 660 F. App’x 366, 372–73 (6th Cir.

 2016); but see, e.g., Runnells v. Rogers, 596 S.W.2d 87 (Tenn. 1980) (no expert testimony

 needed to show causation where hospital neglected to remove wire embedded from swollen and

 infected foot).

        Applied here, Plaintiff sufficiently alleges a causal link between the harm he suffered and

 OhioHealth’s alleged EMTALA violations. In particular, Plaintiff alleges that as a result of



                                                  10
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 11 of 14 PAGEID #: 236




 OhioHealth’s failure to screen and/or stabilize him, he suffered physical harm, including damage

 to his hand and continued/exacerbated abdominal pain attributable to OhioHealth’s failure to

 remove the razor blade lodged in his stomach.

        3. Plaintiff’s Screening Claim Under EMTALA Section (a)

        The undersigned concludes that Plaintiff sufficiently alleges a screening claim under

 EMTALA. In the Sixth Circuit, a failure-to-screen claim requires a threshold allegation of

 motive. Elmhirst, 726 F. App’x at 442–43. The motive element does not require plaintiffs to

 allege that a hospital “dumped” them because of inability to pay or require any other protected-

 class type of showing, but rather requires an allegation of bias on any basis—even interpersonal

 dislike. Id. Here, as discussed above, Plaintiff alleges that the emergency-room physician failed

 to adequately screen him because of her “personal bias-ness towards people who indulge in

 suicidal behaviors.” (2d Am. Compl. at ¶¶ 2–6, ECF No. 32.) Plaintiff also alleges that despite

 his requests for treatment and his evident condition, the hospital refused to provide him any

 psychiatric screening or care and also refused to perform any testing related to his physical

 injuries. (Id.) Taken as true, these facts are sufficient to establish that OhioHealth had motive,

 and did, fail to provide Plaintiff the same level of screening as a standard patient might receive.

 See Cleland, 917 F.2d at 268.

        4. OhioHealth’s Motion to Strike Plaintiff’s Punitive Damages Claim

        Finally, OhioHealth asks this Court to strike Plaintiff’s demand for punitive damages.

 (ECF No. 33 at 11.) EMTALA’s private right of action authorizes patient recovery against a

 hospital for “damages available for personal injury under the law of the State in which the

 hospital is located, and such equitable relief as is appropriate.” 42 U.S.C. § 1395dd(2)(A).

 Ohio’s personal injury damages statute, Ohio Revised Code § 2315.21, authorizes punitive



                                                  11
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 12 of 14 PAGEID #: 237




 damages, capped at double compensatories, if (1) the defendant acted with “malice or aggravated

 or egregious fraud,” or “knowingly authorized, participated in, or ratified” such behavior by its

 agent, and (2) a jury awards compensatory damages. Ohio Rev. Code § 2315.21(c)(1). Under

 Ohio law, to show malice, because “punitive damages are assessed for punishment and not

 compensation, a positive element of conscious wrongdoing is always required.” Preston v.

 Murty, 32 Ohio St.3d 334, 512 N.E.2d 1174, 1176 (1987). “In other words, a plaintiff must

 show something more than mere negligence.” Tsirikos-Karapanos v. Ford Motor Co., 2017-

 Ohio-8487, 99 N.E.3d 1203, ¶ 43 (Ohio Ct. App. 2017); see also Bell v. Zurich Am. Ins. Co., 156

 F. Supp. 3d 884, 891 (N.D. Ohio 2015) (“malice” under the Ohio statute includes “conscious

 disregard for the rights and safety of other persons that has a great probability of causing

 substantial harm” (internal citations omitted) (punitive damages awarded for tortious failure to

 investigate life insurance claim)); Freudeman v. Landing of Canton, 702 F.3d 318, 331 (6th Cir.

 2012) (punitive damages upheld in medical negligence and wrongful death suit based on

 conscious-disregard showing of malice). At the pleading stage, a plaintiff need not specifically

 demand punitive damages, but must allege sufficient facts from which the essential elements of

 malice may be inferred. Patel v. Zervas, No. 2:13CV499, 2013 WL 6504695, at *3 (S.D. Ohio

 Dec. 10, 2013) (citing cases).

        Here, as detailed above, Plaintiff alleges that OhioHealth’s staff knowingly, and on the

 basis of bias, discharged him from the emergency room without adequate screening and/or

 without stabilizing his condition, forcing him to leave the hospital while bleeding and trying to

 harm himself. Taking these allegations as true, and without considering additional evidence at

 this phase of the proceedings, Plaintiff pleads facts upon which a jury could rely to conclude that

 OhioHealth acted with conscious disregard for Plaintiff’s rights or safety. Thus, it is



                                                  12
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 13 of 14 PAGEID #: 238




 recommended that Defendant’s request to strike Plaintiff’s demand for punitive damages be

 denied.

                                             IV.     DISPOSITION

           For the reasons set forth above, Plaintiff’s motion seeking leave to file a sur-reply (ECF

 No. 36) is DENIED, and it is RECOMMENDED that the Court DENY Defendant’s Second

 Motion to Dismiss. (ECF No. 33.)

                                   PROCEDURE ON OBJECTIONS

           If any party objects to this Report and Recommendation, that party may, within fourteen

 (14) days of the date of this Report, file and serve on all parties written objections to those

 specific proposed findings or recommendations to which objection is made, together with

 supporting authority for the objection(s). A Judge of this Court shall make a de novo

 determination of those portions of the Report or specified proposed findings or recommendations

 to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

 modify, in whole or in part, the findings or recommendations made herein, may receive further

 evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

 § 636(b)(1).

           The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to have the District Judge review the Report

 and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

 the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                    13
Case: 2:20-cv-04843-SDM-CMV Doc #: 37 Filed: 08/26/21 Page: 14 of 14 PAGEID #: 239




       IT IS SO ORDERED.



                                            /s/ Chelsey M. Vascura
                                            CHELSEY M. VASCURA
                                            UNITED STATES MAGISTRATE JUDGE




                                       14
